UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK



NICOLE LAWTONE-BOWLES,

                              Plaintiff,
                                                                 OPINION AND ORDER
                – against –
                                                                    13 Civ. 05458 (ER)
HECTOR LOPEZ, CHUNNIN YOUNG, CARLOS
GONZALES, THE CITY OF NEW YORK,

                              Defendants,

CORPORATION COUNSEL OF THE CITY OF
NEW YORK,

                              Interested Party.




Ramos, D.J.:

       On August 5, 2013, Plaintiff, pro se, filed the instant case and requested to proceed in

forma pauperis. Doc. 1. On September 16, 2013, the Court instructed the Clerk of Court to send

Plaintiff one U.S. Marshals Service Process Receipt and Return form (“USM-285 form”) for

each Defendant. Doc. 5, 2–3. The Court informed Plaintiff that she must complete a USM-285

form for each Defendant and return those forms to the Court by October 16, 2013. Id. at 3. The

Court warned Plaintiff that if she did not complete and return the USM-285 forms, her action

would be dismissed for failure to prosecute. Id. On September 30, 2013, Plaintiff returned

USM-285 forms for individual defendants Hector Lopez, Chunnin Young, and Carlos Gonzales.

Plaintiff did not return a USM-285 form for defendant City of New York (the “City”). Service

on the individuals was returned unexecuted because Plaintiff had not written the correct
addresses. Docs. 6, 7, 8. Plaintiff asked to re-serve the individual defendants at their precincts.

Doc. 9. The Court granted that request and allowed Plaintiff to re-serve Defendants 120 days

from January 13, 2014. Doc. 10. On June 18, 2014, the Court directed Plaintiff to provide an

update regarding the status of the case and service of Defendants. Doc. 11. Plaintiff failed to

respond to that order. On August 8, 2014, the Court ordered Plaintiff to show cause why the

action should not be dismissed without prejudice for want of prosecution. Doc. 12. Plaintiff

failed to respond to that order as well. On November 14, 2014, the Court dismissed Plaintiff’s

case without prejudice for failure to prosecute. Doc. 13. Nearly three months later, on February

17, 2015, Plaintiff moved to reopen the case on the grounds that she had mailed the summons

and complaint to the corrected addresses and to the Corporation Counsel’s address at 100 Church

St., New York, New York, 10007. Doc. 14. In an attached letter, she explained that she failed to

meet court deadlines because of several personal tragedies, and she promised to meet future

deadlines. Doc. 15. On March 16, 2015, the Court directed the Clerk of Court to reopen the

case. Doc. 16. There were no filings for more than four years, through April 9, 2019. On that

day, the Court directed the parties to provide a status report by April 23, 2019. Doc. 17. No

party responded until July 8, 2019, when Plaintiff informed the Court that the City had not

responded to the suit and that she wished to move for summary judgment. Doc. 18. Ten days

later, on July 18, 2019, the City asked the Court to sua sponte dismiss Plaintiff’s action for

failure to prosecute her case because she had not served any of the individual defendants and had

not completed the USM-285 form for the City. Doc. 20, 3. On July 19, 2019, the Court

endorsed the City’s letter and set a briefing schedule for a motion to dismiss. Doc. 21. On July

26, 2019, the City wrote a letter to the Court, clarifying that they did not seek leave for a motion

to dismiss Plaintiff’s suit but rather asked the Court to dismiss the case, sua sponte, pursuant to



                                                  2
Federal Rules of Civil Procedure 4(m) and 41(b) because none of the named Defendants had

been served and for failure to prosecute. Doc. 22.

       Rule 4(m) provides as follows: “If a defendant is not served within 90 days after the

complaint is filed, the court—on motion or on its own after notice to the plaintiff—must dismiss

the action without prejudice against that defendant or order that service be made within a

specified time.” Fed. R. Civ. P. 4(m). Defendants may be served a summons and complaint by

“serving a copy of each in the manner prescribed by that state’s law for serving a summons or

like process on such a defendant.” Fed. R. Civ. P. 4(j)(2). Under New York law, a summons

and complaint “may be served by the plaintiff . . . by mailing to the person or entity to be served,

by first class mail, postage prepaid, a copy of the summons and complaint . . . together with two

copies of a statement of service by mail and acknowledgement of receipt . . . with a return

envelope, postage prepaid, addressed to the sender.” N.Y. C.P.L.R. § 312-a(a). A “[p]laintiff’s

pro se status and defendant’s actual notice of the action provide no basis for” waiving these

requirements. Brown v. Midrox Ins. Co., 970 N.Y.S.2d 108, 109 (N.Y. App. Div. 2013). Here,

Plaintiff signed an affirmation of service that she mailed certain documents to the Defendants.

Doc. 14. However, she has never explained what documents she mailed or whether she

complied with N.Y. C.P.L.R. § 312-a(a). Id. Because the Court has already ordered Plaintiff to

serve the Defendants within a specific time and because the Plaintiff did not meet that deadline,

the Court must at least dismiss the action without prejudice. Fed. R. Civ. P. 4(m). Plaintiff,

however, brought this case in 2013 and has not yet effected service despite having her case

dismissed before without prejudice and receiving an extension of time to effect service.

       Rule 41(b) states: “If the plaintiff fails to prosecute or to comply with . . . a court order, a

defendant may move to dismiss the action or any claim against it. Unless the dismissal order



                                                  3
states otherwise, a dismissal under this subdivision (b) . . . operates as an adjudication on the

merits.” Fed. R. Civ. P. 41(b). Notwithstanding this language the power of a court to dismiss a

complaint for violating a court order “has generally been considered an inherent power, governed

not by rule or statute but by the control necessarily vested in courts to manage their own affairs

so as to achieve the orderly and expeditious disposition of cases.” Lewis v. Rawson, 564 F.3d

569, 575 (2d Cir. 2009) (internal quotation marks and citation omitted). Because dismissal is a

harsh remedy, a court weighs five factors when assessing whether to dismiss for failure to

comply with court orders:

               (1) the duration of the plaintiff's failure to comply with the court
               order, (2) whether plaintiff was on notice that failure to comply
               would result in dismissal, (3) whether the defendants are likely to
               be prejudiced by further delay in the proceedings, (4) a balancing
               of the court’s interest in managing its docket with the plaintiff's
               interest in receiving a fair chance to be heard, and (5) whether the
               judge has adequately considered a sanction less drastic than
               dismissal.

Baptiste v. Sommers, 768 F.3d 212, 216 (2d Cir. 2014). All of these factors weigh in favor of

dismissing Plaintiff’s case with prejudice. First, Plaintiff has not served the Defendants even

though she brought her case more than six years ago. Second, Plaintiff has received notice that

failure to comply with the service requirements would result in dismissal because the Court has

already dismissed her case once before for failure to serve the Defendants. Third, the

Defendants are likely to be prejudiced by this six-year delay because no discovery has occurred.

Fourth, the Plaintiff has received a fair chance to be heard because the Court has previously

allowed her to reopen her case after dismissing her case for failure to serve the Defendants.

Fifth, the Court has adequately considered less severe sanctions, such as dismissal without

prejudice, and has concluded that that sanction was inadequate.




                                                  4
       Accordingly, Plaintiffs claim is DISMISSED with prejudice. The Clerkof Comi is

respectfully directed to mail this order to Nicole Lawtone-Bowles, 56 Center Street, Highland

Falls, New York 10928, and to close the case.

Dated: August 14, 2019
       New York, New York




                                                5
